     Case 2:20-cv-00494-TLN-CKD Document 5 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   VICKI BRIGGS,                                     No. 2:20-cv-00494-TLN-CKD

12                     Plaintiff,                      ORDER

13          v.
14   UNESCO, et al.,
15                     Defendants.
16

17          Plaintiff Vicki Briggs (“Plaintiff”), an individual proceeding pro se, brings this civil

18   action against Defendants UNESCO, Bank of America, Chamber of Commerce, and Sutter

19   Health Foundation. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 13, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 4.) Plaintiff did not file

24   objections to the Findings and Recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                      1
     Case 2:20-cv-00494-TLN-CKD Document 5 Filed 06/16/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed May 13, 2020, are adopted in full.

 5          2. This action is DISMISSED without prejudice.

 6          3. The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   DATED: June 15, 2020

 9

10

11                                                         Troy L. Nunley
                                                           United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
